EXHIBIT 10.3

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

eLoyalty Corporation (the “Company”) and Kelly D. Conway, an individual
(“Employee”), enter into this Second Amended and Restated Employment Agreement
(“Agreement”) as of April 19, 2011, which shall be contingent upon, and become
effective concurrently with, the ICS Closing (as defined below).

WHEREAS, the Company and Employee have previously entered into that certain
Amended and Restated Employment Agreement dated as of December 28, 2007, that
certain First Amendment to Amended and Restated Employment Agreement dated as of
February 26, 2008 and that certain Second Amendment to Amended and Restated
Employment Agreement dated as of May 16, 2008 (collectively, the “Existing
Agreement”);

WHEREAS, the Company has entered into that certain Acquisition Agreement dated
as of March 17, 2011 (the “Acquisition Agreement”) providing for the sale of its
assets used in the Integrated Contact Solutions Business Unit (the “ICS Sale”)
to a subsidiary of TeleTech Holdings, Inc.;

WHEREAS, following the closing of the ICS Sale substantially on the terms set
forth in the Acquisition Agreement (the “ICS Closing”), the Company desires to
continue to employ Employee to provide personal services to the Company and to
provide Employee with certain compensation and benefits in return for his
services;

WHEREAS, following the ICS Closing, Employee wishes to continue to be employed
by the Company and to provide personal services to the Company in return for
certain compensation and benefits; and

WHEREAS, the Company and Employee desire to amend and restate the Existing
Agreement in its entirety, effective upon the ICS Closing, on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

1. Duties. The Company shall continue to employ Employee as its President and
Chief Executive Officer, and Employee accepts such employment upon the terms and
conditions herein. Employee shall have such responsibilities, duties and
authority in all material respects as are currently assigned to Employee and
such other responsibilities, duties and authority as the Board of Directors may
reasonably designate and are customarily associated with his positions. The
Board of Directors of the Company shall nominate Employee to be a Director of
the Company for as long as Employee is the Company’s President and Chief
Executive Officer. During the term of his employment with the Company, Employee
shall perform faithfully the duties assigned to him to the best of his ability,
and Employee shall devote his full and undivided business time and attention to
the transaction of the Company’s business.



--------------------------------------------------------------------------------

2. Outside Activities.

(a) Non-Company Activities. Except with the prior written consent of the Board,
Employee will not during the term of this Agreement undertake or engage (other
than as a passive investor) in any other employment, occupation or business
enterprise, whether as an agent, partner, proprietor, officer, director,
employee, consultant, contractor or otherwise, whether during or outside the
business hours of the Company. Employee may engage in civic and not-for-profit
activities so long as such activities do not interfere with the performance of
his duties hereunder.

(b) No Adverse Interests. Except as permitted by Paragraph 2(c), during his
employment Employee agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest which is known or should be
known by him to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise.

(c) Non-Competition. During the term of his employment by the Company, except on
behalf of the Company, Employee will not directly or indirectly, whether as a
stockholder, agent, partner, proprietor, officer, director, employee,
consultant, contractor, or in any capacity whatsoever, engage in, become
financially interested in, be employed by or have any business connection with
any other person, corporation, firm, partnership or other entity whatsoever
known by him to compete directly with the Company, anywhere throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that anything above to the contrary notwithstanding,
Employee may own, as a passive investor, securities of funds that may invest in
a competitor corporation so long as such funds cannot and do not, directly or
indirectly, exercise control over such competitor corporation or public
securities of any competitor corporation, so long as his direct holdings in any
one such corporation shall not in the aggregate constitute more than one percent
(1%) of the voting stock of such corporation.

3. Term Of Employment; Termination.

(a) At-Will Relationship. Employee’s employment relationship is at-will. Either
Employee or the Company may terminate the employment relationship at any time,
for any reason or no reason, with or without Cause or advance notice.

(b) Termination By The Company Without Cause; Termination By Employee With Good
Reason.

(i) Cause Definition. For purposes of this Agreement, “Cause” shall mean any of
the following: (i) conviction, including a plea of guilty or no contest, of any
felony or any crime involving moral turpitude or dishonesty; (ii) fraud upon the
Company (or an affiliate), embezzlement or misappropriation of corporate funds;
(iii) willful acts of dishonesty materially harmful to the Company;
(iv) activities materially harmful to the Company’s reputation; (v) Employee’s
willful misconduct, willful refusal to perform his duties, or substantial
willful disregard of his duties, provided that the Company first provides
Employee with written notice of such conduct and thirty (30) days to cure such
conduct, if such conduct is reasonably susceptible to cure; (vi) material breach
of the Proprietary Information Agreement; or

 

2



--------------------------------------------------------------------------------

(vii) material breach causing material harm to the Company of this Agreement,
any other agreement with the Company, any policy of the Company, or any
statutory duty or common law duty of loyalty owed to the Company; provided, no
act or omission on Employee’s part shall be considered “willful” unless it is
done by the Employee without reasonable belief that the Employee’s action was in
the best interests of the Company. The foregoing notwithstanding, the Company
may not terminate Employee’s employment for Cause unless a determination that
Cause exists is made and approved by a majority of the Company’s Board of
Directors (with Employee abstaining). The Board of Directors will provide ten
(10) days prior written notice of such meeting at which Employee will be given
an opportunity to address the Board, except where the Board in good faith
believes a decision should be made sooner than ten (10) days (in which case it
will use good faith to provide Employee reasonable notice to the extent
possible) or that an opportunity to be heard will not impact the determination
of Cause (e.g., the occurrence of an event described in Paragraph 3(b)(i)(i)
above). The failure by Employee to present any evidence or argument to the Board
will not be deemed to give rise to any waiver, estoppel or other defense or bar
or prevent Employee from relying upon such evidence or argument at any
subsequent judicial or arbitral hearing.

(ii) Good Reason Definition. For the purposes of this Agreement, “Good Reason”
shall mean: (i) a material reduction of Employee’s base salary below the amount
set forth in Paragraph 4 of this Agreement, or a material reduction in the
“Target Bonus Amount” defined in Paragraph 5 of this Agreement, unless such
reduction is shared proportionally by the three most highly-salaried officers of
the Company in addition to Employee; (ii) an involuntary relocation of
Employee’s place of work to any location outside of the metropolitan area in
which his primary office is located immediately prior to the relocation,
excluding temporary periods of ninety (90) days or less and travel; (iii) a
material diminution by the Company in Employee’s position (including offices,
titles and reporting relationships), authority, duties or responsibilities (for
purposes of clarification, a Change of Control in and of itself will not
constitute a “Good Reason” unless it also results in a material diminution of
the kind described above); (iv) failure by the Board of Directors to nominate
Employee to be a Director of the Company; (v) a material breach by the Company
of this Agreement; or (vi) failure by the Company to assign this Agreement to a
successor upon a Change of Control; provided, that the ICS Closing shall not
constitute a Change of Control under this Section 3(b)(ii). No Good Reason shall
exist where: (a) Employee consents in writing to the event that forms the basis
for the Good Reason resignation; (b) Employee does not provide the Company’s
Board with written notice describing in detail the Good Reason within thirty
(30) days of its occurrence; or (c) the Company cures the Good Reason within
thirty (30) days of its receipt of such notice, if such conduct is reasonably
susceptible to cure. The Company and Employee hereby agree that no facts or
events constituting Good Reason exist as of the date of this Agreement.

(iii) Severance Benefits. In the event that Employee’s employment is terminated
without Cause by the Company or terminated by Employee with Good Reason,
Employee shall receive the following as his sole and exclusive severance
benefits (collectively, the “Severance Benefits”):

(1) Severance Payment. Employee will receive a lump sum payment, within seven
(7) days following the effective date of termination (or such longer period, not
to

 

3



--------------------------------------------------------------------------------

exceed sixty (60) days, needed to satisfy the Severance Conditions (as defined
in Section 3(b)(iv)), equal to $1,200,000, less standard payroll deductions and
withholdings.

(2) Severance Health Premium Reimbursements. If Employee timely elects to
continue his Company-provided group health insurance coverage pursuant to the
federal COBRA law, the Company will reimburse Employee for the cost of such
COBRA premiums to continue health insurance coverage at the same level of
coverage for Employee and his dependents (if applicable) in effect as of the
termination date, through the end of eighteen (18) months or until such time as
Employee qualifies for health insurance benefits through a new employer,
whichever occurs first (“Severance Health Premium Benefits”). Employee shall
notify the Company in writing of such new employment not later than five
(5) business days after securing it.

(3) Severance Vesting. The vesting of Employee’s restricted stock or stock
option or other equity grants that Employee previously has received or may in
the future receive from the Company shall be accelerated so that, as of the date
of the termination, such restricted stock and stock option grants shall vest as
to the number of shares that would have vested had Employee provided an
additional twenty-four (24) months of continuous service to the Company, and all
such stock options shall be exercisable for twenty-four (24) months following
such termination (but not exceeding the term of such option); provided, that if
the effective date of termination occurs after the ICS Closing, then the vesting
of Employee’s February 2011 Restricted Shares (as defined in Section 7(b)) shall
be accelerated in full.

(iv) Severance Conditions. As a condition of and prior to the receipt of all or
any of the Severance Benefits, Employee must execute and allow to become
effective a general release of claims in the form attached hereto as Exhibit A
within sixty (60) days of termination and to comply with the Proprietary
Information Agreement and the terms of this Agreement (the “Severance
Conditions”). Upon any termination of Employee’s employment by the Company
without Cause or by Employee for Good Reason, the Company and its affiliates (by
and through their respective directors and senior executive officers) and
Executive agree not to disparage the other party.

(c) Termination for Cause; Voluntary or Mutual Termination.

(i) No Severance. In the event Employee’s employment is terminated by the
Company at any time for Cause, or Employee terminates his employment without
Good Reason, or the parties mutually terminate their employment relationship,
Employee will not be entitled to any Severance Benefits, pay in lieu of notice,
or any other severance, compensation, benefits, equity, acceleration, or any
other amounts, with the exception of any benefit to which Employee has a vested
right under a written benefit plan.

(ii) Resignation. Employee may voluntarily terminate his employment with the
Company at any time, without liability therefore. Employee agrees to use good
faith to give the Company reasonable notice of any such voluntary termination.
Upon receipt of any termination notice from Employee, the Company, at its
election, may require Employee to resign his employment prior to the occurrence
of any requested termination date.

 

4



--------------------------------------------------------------------------------

(d) Termination for Death or Disability.

(i) Termination. Employee’s employment will terminate upon his death or
Disability.

(ii) Disability Definition. For the purposes of this Agreement, “Disability”
shall mean a permanent disability rendering Employee unable to perform his
duties for the Company for ninety (90) consecutive days or one hundred eighty
(180) days in any twelve (12) month period, which determination shall be made
after the period of disability, unless an earlier determination can be made, by
an independent physician appointed by the Board.

(iii) Death or Disability Benefit. Following the death or Disability of Employee
while employed by the Company, the Company will provide Employee (or, in the
case of death, Employee’s estate) a lump sum amount payable within thirty
(30) days thereafter (or such longer period, not to exceed sixty (60) days,
needed to satisfy the Severance Conditions), equal to: (A) $800,000 in cash,
less standard payroll deductions and withholdings; plus (B) the cost of such
COBRA premiums to continue health insurance coverage at the same level of
coverage for Employee and his dependents (if applicable) in effect as of the
termination date, through the end of twelve (12) months. All restricted stock
and stock option grants that Employee has then received from the Company or may
in the future receive from the Company, shall be vested as to half of the
unvested shares (or such greater amount, if any, as is provided for in the
agreement for the applicable grant), and all such stock options shall,
notwithstanding any lesser period, if any, provided for in the agreement for the
applicable grant, be exercisable for one (1) year following such termination
(but not exceeding the term of such option). Notwithstanding the foregoing, if
Employee’s death or Disability occurs after the ICS Closing, then the vesting of
Employee’s February 2011 Restricted Shares shall be accelerated in full.

(iv) Severance Conditions. As a condition of and prior to the receipt of all or
any of the Severance provided for death or Disability, Employee (or, in the case
of death, Employee’s estate) must satisfy the Severance Conditions. Upon any
termination of Employee’s employment for death of Disability, the Company and
its affiliates (by and through their respective directors and senior executive
officers) and Executive (or, in the case of death, Employee’s estate) agree not
to disparage the other party.

(e) No Mitigation. In no event shall Employee be obligated to seek other
employment or take any other action by way of mitigation of the severance
amounts payable to the Employee under Paragraph 3 of this Agreement, and such
amounts (other than as provided at Paragraph 3(b)(iii)(2)) shall not be reduced
whether or not the Employee obtains other employment.

(f) Accrued Obligations. Not later than ten (10) days after termination of
Employee’s employment, the Company shall pay Employee (“Accrued Obligations”):
(i) his accrued and unpaid base salary at the rate in effect at the time of
notice of termination; (ii) any previous year’s earned but unpaid bonus and
other earned and unpaid incentive cash compensation; and (iii) accrued and
unused vacation time, unpaid expense reimbursements and other unpaid cash
entitlements earned by Employee as of the date of termination pursuant to the
terms of the applicable Company plan or program.

 

5



--------------------------------------------------------------------------------

4. Salary. For services rendered hereunder, the Company shall initially pay
Employee a base salary at the per annum rate of $300,000, less standard payroll
deductions and withholdings, and payable in accordance with the Company’s
regular payroll schedule. Employee’s base salary (as well as his eligibility for
incentive equity grants) shall be subject to annual review and his base salary
may, at the discretion of the Company’s Board of Directors, be increased from
time to time.

5. Bonuses.

(a) Annual Bonus. The Company may elect to pay Employee annual bonuses in its
sole discretion. Employee will be offered the opportunity to participate in the
Company’s then-current bonus plan, and, in accordance with the terms and
conditions of such plan and this paragraph, upon achievement of all target bonus
objectives set by the Board of Directors for the Company and for Employee, shall
receive a cash bonus equal to at least $300,000 (the “Target Bonus Amount”),
less standard payroll deductions and withholdings. The Company shall have the
sole discretion to change or eliminate bonus plans or programs at any time
(provided, however, that after the bonus plan and target objectives have been
established by the Board for a given year, the Board shall not later materially
change the bonus plan or target objectives for such year to Employee’s detriment
without Employee’s consent), to determine whether performance criteria set forth
pursuant to the bonus plan for a year have been achieved, and to determine (in
accordance with this paragraph and such performance criteria and bonus plan) the
amount of any bonus earned by Employee, if any. Bonuses are intended to retain
valuable Company employees, and if Employee is not employed, for any reason on
the last day of the bonus year, he will not have earned the bonus and no partial
or pro-rata bonus will be paid. The payment date for any bonus measured on the
basis of a calendar year shall be between January 1 and March 15 of the calendar
year following the end of the performance period. The payment date for any bonus
measured on the basis of a performance period other than the calendar year shall
be no later than 2 1/2 months following the end of the Company’s fiscal year.

(b) ICS Sale Bonus. Effective upon the ICS Closing, Employee shall be entitled
to receive (i) a one-time cash bonus in the amount of $90,000, less standard
payroll deductions and withholdings, which shall be payable by the Company to
Employee within five (5) business days of the ICS Closing and (ii) on the fifth
(5th) trading day following the ICS Closing, an option to purchase from the
Company 50,000 shares of common stock, $0.01 par value per share (the “Common
Stock”), at an exercise price per share equal to the closing price of the Common
Stock on the NASDAQ Global Market on such fifth (5th) trading day following the
ICS Closing (the “ICS Options”), which ICS Options shall be subject to vesting
conditions as provided in the Form of eLoyalty Corporation Non-Statutory Stock
Option Agreement, including Annex I thereto, as in effect on the date hereof
(the “Option Agreement”).

6. Employee Benefits. Employee shall be entitled to participate in such employee
benefit plans, including the Company’s 401(k) plan, life insurance, and medical
benefits plans, and shall receive all other fringe benefits, as the Company may
make available generally to its senior executive employees generally, for which
Employee is eligible under the terms and conditions of such plans, in each case
subject to the requirements, rules and regulations from time to time applicable
thereto. Details about these benefits are set forth in summary plan descriptions
and other materials.

 

6



--------------------------------------------------------------------------------

7. Change of Control.

(a) Change of Control Definition. A Change in Control shall have the meaning set
forth in Section 6.8(b) of the Company’s 1999 Stock Incentive Plan.

(b) Change of Control Acceleration. In the event of a Change of Control during
Employee’s employment, the vesting of all restricted stock or stock option
grants, if any, that Employee previously has received or may, in the future,
receive from the Company shall be accelerated so that, as of the date of the
Change of Control, such restricted stock and stock option grants shall vest as
to the number of shares that would have vested had Employee provided an
additional thirty-six (36) months of continuous service to the Company;
provided, however, that in no event will such vesting exceed the total number of
shares in any grant subject to such acceleration; provided, further, that the
265,028 shares of restricted stock awarded to Employee on February 16, 2011 (the
“February 2011 Restricted Shares”) shall not be subject to acceleration under
this Section 7(b) as a result of the ICS Closing.

8. Parachute Tax. Notwithstanding anything in the foregoing to the contrary, if
any of the payments to Employee (prior to any reduction below) provided for in
this Agreement, together with any other payments which Employee has the right to
receive from the Company or any corporation which is a member of an “affiliated
group” as defined in Section 1504(a) of the Internal Revenue Code of 1986, as
amended (“Code”), without regard to Section 1504(b) of the Code, of which the
Company is a member (the “Payments”) would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), and if the Safe Harbor Amount is
greater than the Taxed Amount, then the total amount of such Payments shall be
reduced to the Safe Harbor Amount. The “Safe Harbor Amount” is the largest
portion of the Payments that would result in no portion of the Payments being
subject to the excise tax set forth at Section 4999 of the Code (“Excise Tax”).
The “Taxed Amount” is the total amount of the Payments (prior to any reduction,
above) notwithstanding that all or some portion of the Payments may be subject
to the Excise Tax. Solely for the purpose of comparing which of the Safe Harbor
Amount and the Taxed Amount is greater, the determination of each such amount,
shall be made on an after-tax basis, taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all of which
shall be computed at the highest applicable marginal rate). If a reduction of
the Payments to the Safe Harbor Amount is necessary, then the reduction shall
occur in the following order: reduction of cash payments; cancellation of
accelerated vesting of stock awards; reduction of employee benefits. In the
event that acceleration of vesting of stock award compensation is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of the Employee’s participant’s stock awards.

9. Business Expenses. The Company shall reimburse Employee for all reasonable
and necessary business expenses incurred by Employee in performing Employee’s
duties that are submitted in compliance with the Company’s then-current policy
on such business expense reimbursement. Employee shall provide the Company with
supporting documentation sufficient to satisfy reporting requirements of such
policy and the Internal Revenue Service. The Company’s determinations as to
reasonableness and necessity shall be final.

 

7



--------------------------------------------------------------------------------

10. Proprietary Information and Inventions; Non-Competition and
Non-Solicitation. Employee acknowledges that the successful development,
marketing, sale and performance of the Company’s professional services and
products require substantial time and expense. Such efforts generate for the
Company valuable and proprietary information (“Confidential Information”),
including without limitation business plans and strategies, prospective or
actual opportunities, prospects and customer lists, proposals, deliverables,
methodologies, training materials, other intellectual property, the nature,
identity and requirements of customers, clients, suppliers and business
partners, computer software, financial data of any nature, and any information
of others that the Company is obligated, contractually or otherwise, to treat in
a confidential manner, in each case in whatever form, whether oral, written,
graphic, recorded, photographic, machine readable or otherwise, and whether or
not marked or otherwise labeled “confidential” or specifically indicated as
being confidential and/or proprietary in nature. The term “Confidential
Information” also includes all notes, analyses, compilations, studies,
interpretations or other materials to the extent such materials contain or are
based on other Confidential Information. Employee acknowledges that during his
employment, he will obtain knowledge of such Confidential Information. Employee
agrees to undertake the following obligations which he acknowledges to be
reasonably designed to protect the Company’s legitimate business interests
(including its Confidential Information and its near-permanent relationships
with customers and other third parties) without unnecessarily or unreasonably
restricting Employee’s post-employment opportunities:

(a) Proprietary Information Agreement. As a condition of Employee’s continued
employment, Employee agrees that the Proprietary Information and Inventions
Agreement (the “Proprietary Information Agreement”) dated as of February 26,
2008 shall remain in full force and effect.

(b) Non-Competition. Without limiting the obligations of Paragraph 10(a),
without the prior written consent of the Company’s Board of Directors or the
authorized designee thereof, Employee shall not, for himself or as an agent,
partner or employee of any person, firm or corporation: (i) for a period of
twelve (12) months following his termination of employment with the Company and
all affiliates for any reason, engage in the practice of providing consulting or
related services for any Prohibited Client. The term “Prohibited Client” shall
mean any client or prospect of the Company to or for whom Employee directly or
indirectly performed or provided consulting or related services, or with whom
Employee had personal contact, or prospect to whom Employee submitted, or
assisted or participated in any way in the submission, of a proposal, during the
two (2) year period preceding termination of Employee’s employment with the
Company.

(c) Non-Solicitation. While employed by the Company and during the twelve
(12) month period immediately following Employee’s termination of employment for
any reason, Employee shall not directly or indirectly hire, solicit, encourage,
or otherwise induce or assist in the inducement away from the Company of any
Company customer, client, contractor, consultant, or other person or party with
whom the Company has a contractual relationship, any Prohibited Client, or any
Company employee (either away from the Company’s employ or from the faithful
discharge of such employee’s contractual, statutory and fiduciary obligations to
serve the Company’s interests with undivided loyalty).

 

8



--------------------------------------------------------------------------------

(d) Reasonable Alteration. In the event that a court or other adjudicative body
should decline to enforce the provisions of any part of this Paragraph 10,
whether because of scope, duration or otherwise, Employee and the Company agree
that the provisions shall be modified to restrict Employee’s competition with
the Company to the maximum extent enforceable under applicable law.

11. Remedies. Employee recognizes and agrees that a breach of any or all of the
provisions of Paragraph 10 (and the Proprietary Information Agreement) will
constitute immediate and irreparable harm to the Company’s business advantage,
including but not limited to the Company’s valuable business relations, for
which damages cannot be readily calculated and for which damages are an
inadequate remedy. Accordingly, Employee acknowledges that the Company shall
therefore be entitled to an order enjoining any further breaches by the
Employee, without the necessity of posting a bond.

12. Assistance in Litigation. Employee shall upon reasonable notice and without
compulsion of law (e.g., subpoena), furnish accurate and complete information
and other assistance to the Company as the Company may reasonably require in
connection with any litigation, proceeding or dispute to which the Company is,
or may become, a party, or in which it may otherwise become involved, either
during or after Employee’s employment; provided, if such assistance shall occur
after termination of Employee’s employment, the Company shall reimburse Employee
for his reasonable expenses incurred in connection with such assistance,
including, without limitation, as relevant transportation, meals and lodging,
and shall also pay Employee a consulting fee of $400 per hour, as compensation
for his inconvenience and the disruption of his other endeavors.

13. Indemnification. Employee’s rights to indemnification are as provided in the
Indemnification Agreement, effective as of January 2, 2007 (the “Indemnification
Agreement”), which shall remain in full force and effect.

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of, and be enforceable by, Employee and the Company, and their
respective successors, assigns, heirs, executors and administrators. Employee
acknowledges that the services to be rendered pursuant to this Agreement are
unique and personal. Accordingly, Employee may not assign any of his rights or
delegate any of his duties or obligations under this Agreement. The Company may
assign its rights, duties or obligations under this Agreement to a subsidiary or
affiliated company of the Company or purchaser or transferee of a majority of
the Company’s outstanding capital stock or a purchaser of all, or substantially
all, of the assets of the Company; provided, however, that such assignee shall
be adequately capitalized and able to fulfill its financial obligations
hereunder.

15. Notices. All notices required by this Agreement shall be in writing. Notices
intended for the Company shall be sent by certified mail or nationally
recognized overnight courier service, addressed to it at 150 Field Drive, Suite
250, Lake Forest, Illinois 60045, or its current principal office, and notices
intended for Employee shall be either delivered personally to Employee or sent
by certified mail or nationally recognized overnight courier service addressed
to Employee at his address as listed on the Company’s payroll. Notices sent by
certified mail in accordance with the foregoing shall be deemed given three
(3) business days following delivery

 

9



--------------------------------------------------------------------------------

to the United States Postal Service, postage prepaid, and notices sent by
overnight courier service in accordance with the foregoing shall be deemed given
one (1) business day following delivery to such courier, delivery fees for
overnight delivery prepaid.

16. Entire Agreement. This Agreement (including all exhibits) and the Option
Agreement (when executed and delivered by the Company and Employee) constitute
the complete, final, and exclusive embodiment of the entire agreement between
Employee and the Company with regard to the subject matter hereof and supersede
all prior agreements or understandings whether written or oral, including
without limitation, the Existing Agreement. This Agreement is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a written
instrument signed by Employee and a duly authorized officer or director of the
Company. To the extent there is a conflict between the provisions of this
Agreement governing accelerated vesting or other terms with the February 2011
Restricted Shares, ICS Options or any other restricted stock or stock options
which Executive has or may have in the future and the provisions of the Option
Agreement or any other agreement evidencing such award, the provisions of this
Agreement shall control.

17. Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

18. Applicable Law. This Agreement, and all questions concerning the
construction, validity and interpretation of this Agreement, shall be governed
by and construed in accordance with the laws of the State of Illinois as applied
to contracts made and to be performed entirely within the State of Illinois.

19. Waiver of Trial By Jury. THE PARTIES HERETO, AFTER CONSULTING (OR HAVING HAD
AN OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND
VOLUNTARILY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, INCLUDING ANY LITIGATION REGARDING THE ENFORCEMENT
OF THIS AGREEMENT OR ANY RELATED AGREEMENT.

20. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the general intent of the parties insofar as possible.

21. Right To Work. As required by law, this Agreement is subject to satisfactory
proof of Employee’s right to work in the United States.

 

10



--------------------------------------------------------------------------------

22. Costs of Negotiation and Agreement. Within a reasonable period of time
following the last date that this Agreement is signed by the Company and
Employee, the Company will pay all reasonable attorneys’ and financial advisors’
fees and costs incurred by Employee in connection with the negotiation and
preparation of this Agreement up to a maximum of $10,000.

23. Section 409A. The provisions of this agreement are intended either (i) to be
exempt from Section 409A of the Code under the short-term deferral exception,
the separation pay exception, or such other exceptions that may be available
under Section 409A of the Code and applicable authority or guidance promulgated
thereunder or (ii) to comply with Section 409A of the Code, and shall be
administered in a manner consistent with such intent. Notwithstanding any
provision to the contrary, to the extent Employee is considered a specified
employee under Section 409A of the Code and would be entitled during the six
month period beginning on his date of termination to a payment that is not
otherwise excluded under Section 409A of the Code, such payment will not be made
to Employee until the earlier of the six month anniversary of his date of
termination or his death. For purposes of Section 409A, each payment under this
Agreement (including but not limited to those in Section 3(b)) shall be
considered a separate payment.

24. Attorneys’ Fees. If the Company refuses to provide the Severance Benefits
described in Paragraph 3(b)(iii) after a written demand by Employee and Employee
substantially prevails in any dispute involving such Severance Benefits, then
the Company shall pay or reimburse Employee for all reasonable legal fees and
expenses incurred in such dispute.

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ, UNDERSTOOD AND ACCEPTS THE PROVISIONS OF
THIS AGREEMENT.

 

eLoyalty Corporation (“Company”)     Kelly D. Conway (“Employee”) By:  

/s/    CHRISTINE R. CARSEN

    By:  

/s/    KELLY D. CONWAY

Name:  

Christine R. Carsen

      Title:  

Vice President, Associate General Counsel

and Corporate Secretary

     

 

11



--------------------------------------------------------------------------------

Exhibit A – Form of Release

GENERAL RELEASE OF CLAIMS

1. General Release. Pursuant to this General Release of Claims (this
“Agreement”), Employee, for himself, his heirs, administrators, representatives,
executors, successors and assigns (each a “Releasor”) hereby irrevocably and
unconditionally releases, acquits and forever discharges eLoyalty Corporation
(“Company”) and its direct or indirect subsidiaries, divisions, affiliates and
related companies or entities, regardless of its or their form of business
organization (the “Company Entities”), any predecessors, successors, joint
ventures, and parents of any Company Entity, and any and all of their respective
past or present shareholders, partners, directors, officers, employees,
consultants, independent contractors, trustees, administrators, insurers,
agents, attorneys, representatives and fiduciaries, including without limitation
all persons acting by, through, under or in concert with any of them (all,
collectively, the “Release Parties”) from any and all manner of actions, causes
of actions, demands, claims, agreements, promises, debts, lawsuits, liabilities,
rights, dues, controversies, charges, complaints, obligations, remedies, suits,
losses, costs, expenses and fees whatever (including without limitation
attorneys’ fees and costs), arising out of or relating to his employment
relationship with the Company, its predecessors, successors or affiliates and
the termination thereof, of any nature whatsoever, whether arising in contract,
tort, or any other theory of action, whether arising in law or equity, whether
known or unknown, choate or inchoate, mature or unmatured, contingent or fixed,
liquidated or unliquidated, accrued or unaccrued, asserted or unasserted,
whether arising under federal, state or local law and in particular including
any claim for discrimination based upon race, color, ethnicity, sex, age
(including the Age Discrimination in Employment Act of 1967), national origin,
religion, disability, or any other unlawful criterion or circumstance, which
Employee and any Releasor had, now have, or may have in the future against each
or any of the Released Parties from the beginning of time until the date of this
Agreement (individually, “Claim,” and collectively, “Claims”); provided, that
this Agreement shall not apply to, nor release the Company from, any obligation
of the Company contained in Employee’s (a) Second Amended and Restated
Employment Agreement dated as of April 19, 2011 (as amended or supplemented from
time to time, the “Employment Agreement”), or (b) Indemnification Agreement (as
defined in the Employment Agreement). The consideration offered in the
Employment Agreement is accepted by Employee as being in full accord,
satisfaction, compromise and settlement of any and all claims or potential
claims, and Employee expressly agrees that he is not entitled to, and shall not
receive, any further recovery of any kind from the Company or any of the other
Release Parties, and that in the event of any further proceedings whatsoever
based upon any matter released herein, neither the Company nor any of the other
Release Parties shall have any further monetary or other obligation of any kind
to Employee, including any obligation for any costs, expenses or attorneys’ fees
incurred by or on behalf of Employee. Employee agrees that he has no present or
future right to employment with the Company or any of the other Release Parties
and that he will not apply for or otherwise seek employment with any of them.

2. Release of Known and Unknown Claims. Employee acknowledges that the release
of Claims under this Agreement covers any and all rights and benefits Employee
has or may have in the future, whether known or unknown, and Employee waives any
and all rights

 

A-1



--------------------------------------------------------------------------------

under the laws of any state. Employee may hereafter discover facts in addition
to or different from those which Employee now knows or believes to be true with
respect to the subject matter of the Claims, but Employee, upon execution and
non-revocation of this Agreement (pursuant to Section 4 hereof), shall be deemed
to have fully, finally, and forever settled and released any and all Claims,
known or unknown, suspected or unsuspected, contingent or noncontingent, whether
or not concealed or hidden, which now exist, or heretofore have existed upon any
theory of law or equity now existing or coming into existence in the future,
including, but not limited to, conduct which is negligent, intentional, with or
without malice, or a breach of any duty, law or rule, without regard to the
subsequent discovery or existence of such different or additional facts.

3. Release of Discrimination Claims. Without in any way limiting the generality
of the foregoing, this Agreement constitutes a full release and disclaimer of
any and all Claims arising out of or relating in any way to Employee’s
employment, continued employment, retirement, resignation, or termination of
employment with the Company Entities whether arising under or out of a statute
including, but not limited to, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 1981, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act of 1990, the Family and Medical Leave Act, the
National Labor Relations Act, the Worker Adjustment and Retraining Notification
Act, the Americans With Disabilities Act, any county, municipal, and any other
federal, state or local statute, ordinance or regulation, all as may be amended
from time to time, or common law claims or causes of action relating to alleged
discrimination, breach of contract or public policy, wrongful or retaliatory
discharge, and, to the extent arising out of or relating to Employee’s
employment relationship with the Company, its predecessors, successors or
affiliates and the termination thereof, tortious action, inaction, or
interference of any sort, defamation, libel, slander, personal or business
injury, including without limitation attorneys’ fees and costs. Employee has
specifically waived his right to recover in his own lawsuit as well as the right
to recover in a suit brought by any other person or entity on Employee’s behalf
or on behalf of a class of persons in which Employee is or could be considered a
member.

4. Employee’s Right to Revoke. The parties acknowledge that Employee shall have
the right to revoke and cancel this Agreement if Employee, at any time within
the seven-day period following its execution, revokes it. If Employee desires to
revoke and cancel this Agreement, he must do so in writing and he shall return
this document to the Company’s chief legal officer, and all terms of the
Agreement shall be void and of no effect.

5. Employee’s Right to Consult Attorney/21 Days to Consider. Employee is advised
and encouraged by Company to consult with an attorney before signing this
Agreement. Employee affirms that he has carefully read and fully understands
this Agreement, has had sufficient time to consider it, has had an opportunity
to ask questions and have it explained, and is entering into this Agreement
freely and voluntarily, with an understanding that the general release will have
the effect of waiving any action or recovery he might pursue for any claims
arising on or prior to the date of the execution of this Agreement. Employee
acknowledges that he received valuable consideration to which he was not
otherwise entitled in exchange for entering this Agreement. This Agreement was
given to Employee on [Insert Date]. Employee had until [Insert Date], a period
in excess of 21 days to consider it.

 

A-2



--------------------------------------------------------------------------------

6. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of Illinois and the rights and obligations of the
parties shall be construed and enforced in accordance with, and governed by, the
laws of the State of Illinois without regard to any state’s rules regarding
conflict of laws.

 

A-3